DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15, and 20 recite “employing/using a signal mirroring technique/algorithm”. However, the specification fails to provide sufficient description for 
Claims 2-14, and 16-19 depend upon unsupported claims 1, and 15 and are therefore considered to lack support and are rejected as well due to their dependency upon rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 20 recite “a signal mirroring technique/algorithm”. It is entirely unclear and indefinite as to what the claim means by “signal mirroring technique/algorithm”? The specification fails to define such a technique and a person of ordinary skill level in the art would not understand such a technique to be an ordinary technique used in the art. For the purposes of examination it is assumed that the signal mirroring technique is any ultrasound imaging technique that analyzes reflected (i.e. mirrored) signals received from a boundary of a blood vessel.
Claim 11 recites: “VFI processing” which is considered to be indefinite since it is not clear to what the VFI is referring since the abbreviation should be spelled out when it is used for the first time in claims. For the purposes of examination and in light of the specification, it is assumed that VFI is referring to “Vector Flow Imaging”.
Claims 2-10, 12-14, and 16-19 depend upon indefinite claims 1 and 15 and are therefore rejected as well due to their dependency upon indefinite base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom”.
Regarding claim 1, Nikom discloses an ultrasound imaging system [see abstract and FIG. 4 of Nikom], comprising: 
receive circuitry [receive beamformer circuitry of scanner 10] configured to receive electrical signals from ultrasound transducer elements [scanner 10 includes ultrasound transducers and receive beamformer circuitry to receive the electrical signals from the transducers; see column 4, lines 15-40 of Nikom] wherein the electrical signals are indicative of sensed ultrasound echo signals; [see column 4, lines 25-35 of Nikom]
an image process [scan converter 12] configured to process the electrical signals and generate a B-mode image; [see column 4, lines 41-45 of Nikom]
a vessel wall identifier [system controller 16; see column 4, lines 46-50] configured to identify at least a proximal wall and a distal wall of a vessel in the B-mode image from the B-mode image [see column 6, line 65- column 7, line 10 and FIGs. 5 and 8 of Nikom] employing a signal mirroring technique [see column 4, lines 19-35 and column 7, lines 1-10 disclosing that the reflected signals (i.e. mirrored signals) from the vessel are analyzed to determine the walls of the vessel]; and  
a rendering engine [scan converter 12] configured to display the 2-D image on a display [video display screen 14] with graphical indicia [see column 4, lines 41-46] corresponding to the identified proximal wall and distal wall continuously superimposed .[see column 3, lines 63-65 and column 5, lines 2-5; and FIG. 12 of Nikom]  
Regarding claim 15, Nikom discloses a method [method of Nikom; see abstract and FIG. 8], comprising: ANA1297-WO-US (BKM-10-7924-PCT-US) 
5generating a B-mode image from ultrasound data [see column 4, lines 41-45 of Nikom]; 
identifying a vessel wall of a predetermined vessel in the B-mode image [see column 6, line 65- column 7, line 10 and FIGs. 5 and 8 of Nikom]using a signal mirroring technique[see column 4, lines 19-35 disclosing that the reflected signals (i.e. mirrored signals) from the vessel are analyzed to determine the walls of the vessel]; and 
visually presenting the B-mode image [see column 4, lines 41-46] with an overlay of an outline of the identified vess el wall [see column 3, lines 63-65 and column 5, lines 2-5; and FIG. 12 of Nikom]  
  Regarding claim 20, Nikom discloses an apparatus [apparatus of Nikom; see abstract and FIG. 4], comprising: 
a memory [see column 4, lines 47-50; the system controller 16 comprises a memory] configured to store a signal mirroring algorithm [vessel analysis algorithm 100; see FIG. 4 and column 5, lines 38-45] 
a processor [see column 4, lines 47-50; the system controller 16 comprises a processor] configured to process the electrical signals indicative of sensed ultrasound echo signals and generate a 2-D image [see column 4, lines 41-45 of Nikom], determine a proximal wall and a distal wall of a vessel [see column 6, line 65- column 7, line 10 and FIGs. 5 and 8 of Nikom]using a signal mirroring technique[see column 4, lines 19-35 disclosing that the reflected signals (i.e. mirrored signals) from the vessel are analyzed to determine the walls of the vessel]; and
a display [display screen 14] configured to display [see column 4, lines 42-45] the 2-D image with the wall of the vessel visually identified therein[see column 3, lines 63-65 and column 5, lines 2-5; and FIG. 12 of Nikom]  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7-9, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom” in view of Martins et al. (US Publication No. 2014/276072) hereinafter “Martins”.
Regarding claim 2, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the ultrasound imaging system further comprises a Doppler parameter determiner configured to determine a flow direction based on identified proximal and distal walls.
Martins, directed towards an ultrasound system with a Doppler flow detection processor [see abstract of Martins] discloses a Doppler parameter determiner configured to determine a flow direction in the vessel [see Fig. 7 and [0077]; the angle θ is the angle of the blood flow with respect to horizontal line] based on at least [see [0078] disclosing that the angle θ is determined based on the angle of the diameter determined between two boundary points (i.e. the identified proximal and distal wall point 702); see also FIG. 7]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and include a Doppler parameter determiner configured to determine a flow direction in the vessel based on at least one of the identified proximal and distal walls according to the teachings of Martins in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0005] of Martins]
Regarding claim 7, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
 Nikom does not disclose that the Doppler parameter determiner identifies the proximal and distal walls based on an average over multiple frames
Martins further discloses that the Doppler parameter determiner identifies the proximal and distal walls based on an average over multiple frames. [see [0054]-[0056] and [0064] of Martins] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and make the Doppler parameter determiner to identify the proximal and distal walls based on an average over multiple frames according to the teachings of Martins in order to increase the accuracy of determination process [see [0054] of Martins]
claim 8, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the Doppler parameter determiner determines a Doppler steering angle between an ultrasound beam direction and the flow direction.
Martins further discloses that the Doppler parameter determiner determines a Doppler steering angle between an ultrasound beam direction and the flow direction.[see [0078] of Martins]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and make the Doppler parameter determiner determine a Doppler steering angle between an ultrasound beam direction and the flow direction according to the teachings of Martins in order to reduce measurement inaccuracy of the system [see [0005[-[0006] of Martins]   
Regarding claim 9, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly discloses that the Doppler parameter determiner determines an angle correction based on the flow direction.  
Martins further discloses that the Doppler parameter determiner determines an angle correction based on the flow direction. [see FIG. 1 and [0051] of Martins; angle correction determiner 128 determines an angle correction based on flow direction]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and make the Doppler parameter determiner determine an angle correction based on the flow direction [see [0005[-[0006] of Martins]   
Regarding claim 11, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly discloses that the ultrasound imaging system further comprises VFI processing that utilizes the identified proximal and distal walls to determine one or more of a Doppler steering angle, Doppler gate sample volume and angle correction.
Martins, further discloses VFI processing that utilizes the identified proximal and distal walls to determine one or more of a Doppler steering angle, a Doppler gate sample volume and angle correction. [see FIG. 1 and [0051] of Martins; angle correction determiner 128 determines an angle correction based on flow direction]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and use VFI processing utilizing the identified proximal and distal walls to determine one or more of a Doppler steering angle, Doppler gate sample volume and angle correction according to the teachings of Martins in order to reduce measurement inaccuracy of the system [see [0005[-[0006] of Martins]   
Regarding claim 12 and 17, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
a vessel diameter determiner that determines a diameter of the vessel based on the identified proximal and distal walls.
Martins further discloses a vessel diameter determiner that determines a diameter of the vessel based on the identified proximal and distal walls. [see FIG. 7 and [0077]-[0078] of Martins; the diameter line 704 connects the two identified vessel wall points and is the diameter of the vessel]
  It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and include a vessel diameter determiner that determines a diameter of the vessel based on the identified proximal and distal walls according to the teachings of Martins in order to determine the characteristics of the vessel including the diameter and decrease the inaccuracy of the system [see [0005]-[0006] of Martins].
Regarding claim 13 and 18, Nikom discloses an ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly discloses that the ultrasound imaging system further comprises a flow rate determiner that determines a volume flow rate parameter value for flowing structure within the Doppler gate based on the vessel diameter.
Martins further discloses a flow rate determiner [flow rate determiner 132] that determines a volume flow rate parameter value for flowing structure within the Doppler gate based on the vessel diameter. [See [0062]-[0063] of Martins] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and add a flow rate [see [0005]-[0006] of Martins]
Regarding claim 16, Nikom discloses the method of claim 15 [see rejection of claim 15].
Nikom does not expressly disclose determining a direction of flow in the vessel from the identified vessel wall; and determining at least one of a Doppler steering angle, a Doppler gate sample size, and an angle correction based on the direction of flow.
Martins further discloses determining a direction of flow in the vessel from the identified vessel wall; and determining at least one of a Doppler steering angle, a Doppler gate sample size, and an angle correction based on the direction of flow.[see [0028] and claim 1 of Martins]  
   It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and determine a direction of flow in the vessel from the identified vessel wall and determining at least one of a Doppler steering angle, Doppler gate sample size and an angle correction based on the direction of flow according to the teachings of Martins in order to decrease the inaccuracy of the system [see [0005]-[0006] of Martins]

Claims 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom” in view of Pan et al. (European Patent Pub. No. 1152364) hereinafter “Pan”.
claim 2, Nikom discloses the ultrasound imaging system of claim 1 [see rejection of claim 1].
Nikom does not disclose that the ultrasound imaging system further comprises a Doppler parameter determiner configured to determine a flow direction based on identified proximal and distal walls.
Pan, directed towards an ultrasound system with a Doppler flow detection processor [see abstract of Pan] discloses a Doppler parameter determiner configured to determine a flow direction in the vessel based on at least one of the identified proximal and distal walls. [See [0057] of Pan; the vessel slope is the same as the flow direction and is calculated by Pan using the determined vessel edge points. See also FIG. 7]
It would have been obvious to a person of ordinary skill level in the art a the time of the filing of the invention to modify the system of Nikom further and include a Doppler parameter determiner configured to determine a flow direction in the vessel based on at least one of the identified proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
Regarding claim 3, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
 Nikom does not expressly disclose that the flow direction is in a direction of at least one of the proximal and distal walls.
Pan further discloses that the flow direction is in a direction of at least one of the proximal and distal walls.[see FIGS 7-8 and [0057]; step 92 of algorithm of FIG. 8 discloses determining the vessel slop (i.e. the flow direction) based on the determined boundary walls of the vessel]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and identify the flow direction to be in a direction of at least one of the proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
Regarding claim 4, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the Doppler parameter determiner fits a line to at least one of the proximal and distal walls, wherein the flow direction is in a direction of the fitted line.  
Pan further discloses that the Doppler parameter determiner fits a line to at least one of the proximal and distal walls, wherein the flow direction is in a direction of the fitted line. .[see FIGS 7-8 and [0057]; step 92 of algorithm of FIG. 8 discloses determining the vessel slop (i.e. the flow direction) based on the determined boundary walls of the vessel]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further so that the Doppler parameter determiner fits a line to at least one of the proximal and distal walls wherein the flow direction is in a direction of the fitted line according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
claim 5, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the flow direction is in a direction of a sub-portion of one of the proximal and distal walls.  
Pan further discloses that the flow direction is in a direction of a sub-portion of one of the proximal and distal walls. .[see FIGS 7-8 and [0057]; step 92 of algorithm of FIG. 8 discloses determining the vessel slop (i.e. the flow direction) based on the determined boundary walls of the vessel]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further so that the flow direction is in a direction of a sub-portion of one of the proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
Regarding claim 6, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly disclose that the Doppler parameter determiner identifies the proximal and distal walls from a current frame.
Pan further discloses that the Doppler parameter determiner identifies the proximal and distal walls from a current frame.[see [0040] and FIG. 4, step 40 of Pan disclosing that a current frame is used for processing of the Doppler parameters]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further so that the Doppler parameter determiner identifies the proximal and distal walls from a current frame .[see [0026] of Pan]
Regarding claim 10, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not discloses that the Doppler parameter determiner determines a Doppler gate sample volume based on the identified proximal and distal walls.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
	Pan further discloses that the Doppler parameter determiner determines a Doppler gate sample volume based on the identified proximal and distal walls [see FIG. 7 and [0057] of Pan]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and make the Doppler parameter determiner determine a Doppler gate sample volume based on the identified proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom” in view of Shiki (US Publication No. 2003/0125624) hereinafter “Shiki”.
Regarding claim 14 and 19, Nikom discloses color flow imaging processing [see rejection of claims 1 and 15].
Nikom does not expressly discloses mitigating distal blooming of color based on identified proximal and distal walls.
[see [0222] of Shiki]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the color flow imaging processing unit of Nikom further and mitigate distal blooming of color based on identified proximal and distal walls according to the teachings of Shiki in order to increase the accuracy of color flow imaging. [see [0222] of Shiki]

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
With regards to the rejection of claims under 112(a) and 112(b), the applicant has argued that page 5, line 21 to page 6, line 3 provides steps of the mirroring technique. However, cited reference does not explain what is “the mirroring technique”, but discloses how the vessel identifier determines the sides of the vessel. These are two different concepts. As a result, the claims are still considered to not be supported by the specification.
With regards to 102(a)(1), the applicant discloses that the reference EP ‘920 which has been cited in Nikom reference is irrelevant to the invention. 
In response, the examiner notes that the EP ‘920 reference was not used in the rejection of the claims and the Nikom reference alone was used as an anticipatory reference in the rejection of the claims. Therefore, the argument regarding EP ‘920 reference being non-analogous art is moot.
The applicant has further argued that Nikom does not disclose identifying the walls of the vessel using the mirroring technique.
Firstly, the examiner notes that the mirroring technique is a vague and unclear term which has been rejected under 112(a) and 112(b) and has been interpreted broadly to entail any technique based on mirrored ultrasound energy from the boundaries. Further, Nikom clearly discloses identifying the walls of the vessel in column 4, lines 18-40 and column 7, lines 1-10. If the applicant wishes to distinguish the claims from prior art of record, more specific language regarding the “mirroring technique” is suggested by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793